Title: To James Madison from Robert Fulton, 17 February 1809
From: Fulton, Robert
To: Madison, James



Dear Sir
Bush Inn Feby 17th. 1809

While making the experiments in France and England on Torpedo Attack, they were constantly opposed by the majority of persons interested in the marine, and it needs but little penetration to discover that the gentlemen of the Marine at Washington are not favorable to it.  I excuse them as a would a Pope who rejected a profession of faith which might destroy his infalibility; But the nation and your future fame have a high interest in the success of Torpedo attack, And it might happen that the marine could be so directed as to powerfully aid in proving its Utility and if proved useful introduce it into practice; Some days before I left Washington there was a report which however did not appear to gain much credit, that Mr. Smith is to be secretary of state.  If so or in case of the resignation or death of Judge Chase Mr. Smith should be made a Judge, And Mr. Barlow could act as secretary of the Marine for only one year or 18 months I think I can promise you a complete defence for our coast and harbors without either marine or fortifications And In so doing I hope exhibit a mode of War which will give liberty to the seas.  Mr. Barlow does not desire the situation, should it be Vacant, for any other reason than to promote a system which he conceives of the first importance, And with that View would willingly act as your friend and mine for a limited time.  You know how Abley he could defend it against the attacks of the Ignorant and prejudiced.  In prosecuting the Torpedo experiments and working them into a System, it is connected with the marine and delicacy to the Secretary demands, that he should be consulted.  Should he be unfriendly he can place infinite embarrassments in my way, whic, added to the difficulties of a new system, difficult in itself is not giving a Subject of so much importance the encouraging aid it merits.  On a mere report of Mr. Smiths leaving the office of secretary I have taken the liberty to submit these thoughts to your Consideration.  Frankness and ardor in a good cause, will I am sure be a sufficient excuse in your generous mind; with every good wish and the most Sincere respect yours

Robt. Fulton

